Title: Bartholomew Dandridge, Jr., to Timothy Pickering, 23 December 1795
From: Dandridge, Bartholomew Jr.
To: Pickering, Timothy


          
            23d Decr 95
          
          By The President’s direction B. Dandridge respectfully transmits to the Secy of State a Memorial of sundry merchants of New York—The President requests the Secretary to return an answer to the Letter from the Committee, which accompanied the Memorial, informing them that the most pointed & strong remonstrances have been made against the Conduct of which they complain.
          B.D. also encloses a Letter from a Mr Slaughter to the President. The President wishes the Secretary to examine it, & to know whether anything can be done towards the restoration of his Son.
        